Case 8:21-cv-00839-SDM-AAS Document 42-1 Filed 05/12/21 Page 1 of 15 PageID 1737




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

    STATE OF FLORIDA,

                   Plaintiff,

    v.

    XAVIER BECERRA, Secretary of Health                   Case No. 8:21-cv-839-SDM-AAS
    and Human Services, in his official capacity;
    HEALTH AND HUMAN SERVICES,
    ROCHELLE WALENSKY, Director of the
    Centers for Disease Control and Prevention,
    in her official capacity; CENTERS FOR
    DISEASE CONTROL AND PREVENTION;
    The UNITED STATES OF AMERICA, et al.

                Defendants.
    ___________________________________/

  AMICUS CURIAE BRIEF OF THE AMERICAN SOCIETY OF TRAVEL ADVISORS IN
       SUPPORT OF PLAINTIFF’S COMPLAINT FOR DECLARATORY AND
            PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF

         The American Society of Travel Advisors, Inc. (hereinafter “ASTA”) submits this amicus

  curiae brief in support of the State of Florida’s Complaint for Declaratory and Preliminary and

  Permanent Injunctive Relief.

  INTRODUCTION

         As a result of the COVID-19 pandemic and the federal government’s response to it, the

  travel agency business in the United States has come to an almost complete halt and has remained

  there for fifteen months and counting. Among any number of pronouncements and directives

  either discouraging travel or prohibiting it outright emanating from the Centers for Disease Control

  and Prevention (CDC) and the U.S. State Department, arguably the most damaging to the industry

  was the CDC’s issuance of a No Sail Order and Suspension of Further Embarkation (the “No Sail
Case 8:21-cv-00839-SDM-AAS Document 42-1 Filed 05/12/21 Page 2 of 15 PageID 1738


                                                      State of Florida v. Becerra, et al.
                                                      Case No. 8:21-cv-839-SDM-AAS
                                                                               Page | 2
  ______________________________________________________________________________

  Order”) for cruise ships. The order, which became effective on March 14, 2020, was based on the

  belief at the time that cruise ship travel may continue to introduce, transmit, or spread COVID-19.

  From the mid-March through the end of September 2020, a period of just over six months, the

  suspension of cruise operations resulted in an estimated loss of 518,000 jobs and $23 billion in

  wages worldwide. 1

           While it did not equate to the immediate resumption of cruise line operations, the CDC’s

  replacement of its No Sail Order with a framework for a phased resumption of cruise ship

  operations (the “Conditional Sailing Order” or “CSO”) last October was anticipated to be a

  welcome development and a key milestone in the restart of the travel industry. At the time of the

  announcement of the CSO, there was no vaccine widely available, and COVID-19 infection and

  death rates were far higher than they are now. Unfortunately, despite these very encouraging

  developments, the Defendants took little, if any, substantive action. Only now – more than six

  months after the CSO was announced - has the CDC even begun to establish the conditions to

  permit cruising to safely resume.

           As the national trade association for individual travel advisors and travel agencies of all

  sizes, ASTA is positioned to provide a unique perspective on the economic impact the shutdown

  of cruise travel has had on an entire industry. In addition, ASTA has long served as an advocate

  of the traveling public by, among other things, providing its members with training and educational

  resources to better serve their clients and by promulgating and enforcing a strict code of ethics that




           1
               2021 State of the Cruise Industry Outlook, Cruise Lines International Association (CLIA),
  p. 26.
Case 8:21-cv-00839-SDM-AAS Document 42-1 Filed 05/12/21 Page 3 of 15 PageID 1739


                                                      State of Florida v. Becerra, et al.
                                                      Case No. 8:21-cv-839-SDM-AAS
                                                                               Page | 3
  ______________________________________________________________________________

  all members pledge to adhere to. Accordingly, this brief will detail the effects of the cruise

  shutdown from the broader viewpoint of the travel advisor industry as well as that of travel-

  oriented consumers whose freedom to travel as they see fit has been curtailed in a most

  unprecedented way due to the Defendants’ response to the pandemic.

  ARGUMENT

  I.     DEFENDANTS’ ACTIONS HAVE CAUSED GRAVE ECONOMIC INJURY TO THE
         TRAVEL ADVISOR INDUSTRY NATIONWIDE

         As the largest single distribution channel, travel agencies – whether “brick and mortar”

  retail establishments, home-based businesses, online-only or one of many hybrid business models

  in between – play a critical role in the landscape of the U.S. travel and tourism industry. Travel

  agencies are responsible for the sale of the majority of airline tickets in the U.S. and, of greater

  relevance to the subject matter of this action, are also the primary distributors of cruises. In 2019,

  travel agencies and advisors sold approximately $13 billion worth of cruises in the U.S. –

  representing 66 percent of the total market. 2 At last count, there were close to 15,000 retail

  locations in the U.S., employing over 108,000 people, plus an additional 60,000 self-employed

  travel advisors.

          The travel advisor industry is overwhelmingly leisure-focused, with more than 82 percent

  of travel advisors selling, either exclusively or primarily, leisure travel. 3 In contrast, less than 18


         2
            Phocuswright: U.S. Travel Agency Distribution Landscape: 2016-2021. This
  comprehensive report on the travel agency marketplace in the United States provides a number of
  other key data points that underscore the importance of cruise travel to the industry as a whole.
         3
           “Leisure travel” refers to travel for leisure or personal purposes, while a “leisure agency,”
  according to the Phocuswright methodology, is one in which sales of leisure travel comprises at
  least 70 percent of the agency’s gross sales volume.
Case 8:21-cv-00839-SDM-AAS Document 42-1 Filed 05/12/21 Page 4 of 15 PageID 1740


                                                      State of Florida v. Becerra, et al.
                                                      Case No. 8:21-cv-839-SDM-AAS
                                                                               Page | 4
  ______________________________________________________________________________

  percent of advisors are exclusively or primarily corporate, meaning those advisors who cater to the

  travel needs of businesses where purchases are governed by a formal travel policy. While advisors

  in this latter group were admittedly less materially impacted by the shutdown of cruising

  attributable to the governmental response to the COVID-19 pandemic (though equally impacted

  by the near-total halt in travel bookings generally), fewer than one in five advisors nationwide are

  in this category.       And among those advisors in the leisure category, 60 percent reported

  specializing in selling ocean cruises, the highest rate among any of the specialties from which

  survey respondents could choose. 4 And among those operating retail storefront agencies, 63

  percent – more than five out of every eight – claim ocean cruises as their number one specialty.

          The travel agency industry as a whole continues to be heavily reliant on the commissions

  paid by travel suppliers for bookings made by the advisor to his or her clients. While most travel

  suppliers, such hotel chains, car rental companies, tour operators and, to a lesser extent, the airlines,

  pay advisors commissions on the sale of travel, leisure agencies are particularly reliant upon the

  sale of cruises. There are two primary reasons for this.

          First, the percentage of the transaction price paid in connection with a booking, i.e., the

  commission rate, is generally higher for cruises than for other forms of travel. Among those

  advisors reporting the receipt of commission income from cruises, the average commission rate

  was 15 percent. 5 This compared quite favorably with the average rates received in connection

  with hotel, air ticket, car rental and rail bookings, which stood at 10 percent, 7 percent, 6 percent



          4
              Id.at 45.
          5
              2013 Financial Benchmarking, American Society of Travel Agents, p. 36.
Case 8:21-cv-00839-SDM-AAS Document 42-1 Filed 05/12/21 Page 5 of 15 PageID 1741


                                                      State of Florida v. Becerra, et al.
                                                      Case No. 8:21-cv-839-SDM-AAS
                                                                               Page | 5
  ______________________________________________________________________________

  and 5 percent, respectively. 6 Based on 2018 data, the average price paid per traveler for an ocean

  cruise booking, exclusive of any onboard spending, was $1,217, resulting in an average

  commission of $223. 7

           Second, the typical leisure agent books more cruises than any other single travel product.

  According to a 2020 survey by travel advisor website Host Agency Reviews, cruises – specifically,

  ocean cruises – have been the top-selling product four years running with, between 32 percent and

  41 percent of the survey respondents stating that cruises were their number one product between

  2016 and 2019. 8 In addition, nearly all of the major cruise lines offer travel advisors and travel

  agencies incentives when certain sales volume or sales growth targets are achieved. These

  incentives, often referred to in the industry as bonus commissions or overrides, typically range

  from 0.5 percent to 2.0 percent or more.

           To lessen to a certain extent their reliance on commissions paid by suppliers, some leisure

  agencies charge service or consultation fees to their clients for assisting them with the trip planning

  and booking processes. However, the number of those doing so is relatively small, with only about

  18 percent reporting that they did. 9 Similarly, few advisors – only about nine percent – elect to

  mark up the price of the travel they sell to their clients as a means of generating additional income,



           6
               Id.
           7
               https://cruisemarketwatch.com/financial-breakdown-of-typical-cruiser/ (accessed May 3,
  2021).
           8
                 The     Hosted     Travel       Agent       Longitudinal      Report,     2020,
  https://hostagencyreviews.com/blog/host-travel-agent-longitudinal-report-2020 (accessed May 3,
  2021).
           9
               Phocuswright: U.S. Travel Agency Distribution Landscape: 2016-2021, p. 51.
Case 8:21-cv-00839-SDM-AAS Document 42-1 Filed 05/12/21 Page 6 of 15 PageID 1742


                                                      State of Florida v. Becerra, et al.
                                                      Case No. 8:21-cv-839-SDM-AAS
                                                                               Page | 6
  ______________________________________________________________________________

  meaning that the commission remains the predominant source of business income for the

  overwhelming number of leisure agencies. 10 The foregoing statistics make evident that the

  operation of the cruise industry is vital to the financial health of the travel agency sector.

         It is no exaggeration to state that the effects of the Defendants’ actions with respect to the

  travel and tourism industry have been devastating. Indeed, few if any sectors of the American

  economy have been as hard hit by the COVID-19 pandemic as travel has, and the suspension of

  cruise operations in the U.S. has been a key factor in the decimation of the travel agency sector in

  particular. ASTA member surveys conducted last August revealed that business income of 94.3

  percent of agencies - nearly 19 out of every 20 - was down at least 75 percent as compared with

  2019. Further, even factoring in the financial relief made available to businesses generally under

  the CARES Act 11 and successor legislation, close to 64 percent of travel agencies surveyed have

  laid off at least half their staff. All told, 73 percent of ASTA members predicted they would be out

  of business within six months if travel did not meaningfully improve or additional federal relief

  was not made available. 12

         Moreover, while the travel industry appears poised for a strong recovery once COVID-19

  abates given the pent-up consumer demand for travel, that optimism is tempered in recognition of

  the fact that economic recovery for travel advisors will lag that of the industry as a whole by

  months, if not a year or more. Indeed, 62 percent of respondents to an ASTA survey earlier this


         10
              Id.
         11
              Coronavirus Aid, Relief, and Economic Security Act (P.L. 116-136).
         12
            American Society of Travel Advisors (2020, August 6). Over Seventy Percent of Travel
  Agencies Will Be Out of Business in Six Months or Less Without Additional Federal Relief [Press
  release].
Case 8:21-cv-00839-SDM-AAS Document 42-1 Filed 05/12/21 Page 7 of 15 PageID 1743


                                                      State of Florida v. Becerra, et al.
                                                      Case No. 8:21-cv-839-SDM-AAS
                                                                               Page | 7
  ______________________________________________________________________________

  year expected business income to lag the return of travel bookings by at least six months. This is

  because travel suppliers – cruise lines, in addition to hoteliers, tour operators, airlines, and others

  – do not issue full commission payments to the booking agencies until their clients have actually

  completed their travel, which could be, and often is, many months if not a year or more later. As

  such, a sale made today often generates no immediate income for the agency despite the effort the

  advisor expended on behalf of the traveler.

         Worse, should the previously booked client for whatever reason be unable to travel, in

  many cases the commission is lost in its entirety, this despite the fact that the advisor has already

  delivered to the supplier a client ready, willing and able buyer on the seller’s terms and would

  therefore be entitled to receive the commission under the prevailing common-law rule. 13 As the

  governmental response to the pandemic caused nearly all cruise itineraries to be cancelled

  beginning in mid-March 2020, this is exactly what happened on an unprecedented scale, and to

  date advisors still await commissions in connection with sales made months, and in some cases

  years, before the shutdown.

         And while new business and the revenue associated with it came to a standstill, the work

  did not. Ironically, advisors have been busier than ever, working around the clock to accommodate

  clients whose plans were unexpectedly disrupted and needed assistance with rebooking travel, in

  some cases multiple times, and securing refunds from suppliers. This is the situation most travel

  advisors find themselves in today – working harder than ever before but essentially without pay.




         13
              See, e.g., Strout Farm Agency v. Hollingsworth, 92 Fla. 673, 110 So. 267 (1926).
Case 8:21-cv-00839-SDM-AAS Document 42-1 Filed 05/12/21 Page 8 of 15 PageID 1744


                                                      State of Florida v. Becerra, et al.
                                                      Case No. 8:21-cv-839-SDM-AAS
                                                                               Page | 8
  ______________________________________________________________________________

           A final point we wish to emphasize with respect to the economic impact of cruise industry

  lockdown is its disproportionate effect on small, female-owned business enterprises. This is a

  function of the industry’s demographics, as the typical travel advisor today is a female over the

  age of 55 whose travel bookings are predominantly leisure. A substantial percentage of advisors

  today are home-based, and their numbers are growing, although the more familiar traditional

  storefront retail agencies are still well represented. Fully 98 percent of travel agencies are

  classified as small businesses according to the Small Business Administration’s standards. It is

  respectfully submitted that of all of the stakeholders impacted by the Defendants’ actions, it is

  these business owners who are the least equipped to weather the continued shutdown of the cruise

  industry.

  II.      DEFENDANTS’ ACTIONS HAVE HAD A SUBSTANTIAL ADVERSE IMPACT ON
           THE PUBLIC AND INFRINGES UPON THE RIGHT TO TRAVEL

           A preliminary and/or permanent injunction enjoining the Defendants from enforcing the

  Conditional Sailing Order would be consistent with the public interest insofar as it has already

  been established that cruising can be conducted safely with reasonable health protocols in place.

  Since September 2020, cruise ships have resumed sailings in several major markets outside of the

  United States. In that time, over 400,000 passengers have cruised in Europe, Asia and the South

  Pacific, with fewer than 50 reported coronavirus cases, an exceedingly low infection rate, and no

  fatalities. 14




           14
            Cruise Lines Ready to Sail Again in the United States, Cruise Lines International
  Association, press release (March 24, 2021).
Case 8:21-cv-00839-SDM-AAS Document 42-1 Filed 05/12/21 Page 9 of 15 PageID 1745


                                                      State of Florida v. Becerra, et al.
                                                      Case No. 8:21-cv-839-SDM-AAS
                                                                               Page | 9
  ______________________________________________________________________________

            While the State of Florida will have the burden of establishing that the injunction, if issued,

  will “not be adverse to the public interest,” 15 it is respectfully submitted that this burden can be

  sustained given the demonstrated effectiveness of these protocols in conjunction with the

  substantial reduction in COVID-19 infection and mortality rates that has been observed over the

  past several months. The widespread availability of effective COVID-19 vaccines, coupled with

  higher-than-anticipated vaccination rates nationwide, are additional factors weighing heavily in

  favor of enjoining Defendants from continuing to enforce the CSO.

            Moreover, allowing the CSO to stand indefinitely deprives American citizens of their right

  to travel freely. The U.S. Supreme Court has long recognized the existence of a fundamental right

  to travel, though the precise origin of this right is not altogether clear in the absence of express

  language affirming such a right within the Constitution itself. As expressed by the Court in Saenz

  v. Roe,

                  The word “travel” is not found in the text of the Constitution. Yet the
                  “constitutional right to travel from one State to another” is firmly embedded
                  in our jurisprudence. Indeed, as Justice Stewart reminded us in Shapiro v.
                  Thompson, the right is so important that it is “assertable against private
                  interference as well as governmental action . . . a virtually unconditional
                  personal right, guaranteed by the Constitution to us all.” 16

            Where the Supreme Court recognizes a right as fundamental, it is entitled to a high degree

  of protection from encroachment by the government. Specifically, in assessing the validity of

  governmental actions challenged on the basis of an alleged infringement of a fundamental right

  “explicitly or implicitly protected by the Constitution,” courts will apply the strict scrutiny


            15
                 Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000).
            16
                 Saenz v. Roe, 526 U.S. 489 (1999) (internal citations omitted).
Case 8:21-cv-00839-SDM-AAS Document 42-1 Filed 05/12/21 Page 10 of 15 PageID 1746


                                                      State of Florida v. Becerra, et al.
                                                      Case No. 8:21-cv-839-SDM-AAS
                                                                              Page | 10
  ______________________________________________________________________________

  standard. 17 Under this standard of review, it is well established that for a governmental action to

  be upheld, the government must demonstrate that: i) it has a compelling governmental interest

  and ii) the law is narrowly tailored to further that interest. 18

          And while admittedly the leading cases amplifying the fundamental nature of the right to

  travel focus on restrictions implemented by governments at the state level, there is no logical basis

  to exclude actions of the federal government, such as those at issue here, from the strict scrutiny

  analysis. Indeed, strict scrutiny review seems particularly appropriate here insofar as the

  Defendants are Executive Branch agencies that have not been vested with any legislative authority

  under Article I of the Constitution and as such are largely unaccountable to voters for their deeds.

  In contrast, the actions taken by state governments in response to COVID-19 and earlier public

  health emergencies are typically grounded in the general police power vested in the states under

  the Tenth Amendment, and as such can point to a clear constitutional basis.

          Having established that the right to travel has been recognized as a fundamental right, and

  that strict scrutiny review is applicable, it follows then that the abridgment of that right by the

  Defendants’ policies in response to the COVID-19 pandemic – which again resulted in the

  shutdown of an entire industry for well over a year – must not be upheld unless they can establish

  both a compelling interest and that the action taken was narrowly tailored to advance that interest.




          17
               San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 17, 93 S. Ct. 1278, 1288 (1973).
          18
           Parents Involved in Cmty. Sch. v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 783, 127 S. Ct.
  2738, 2789 (2007).
Case 8:21-cv-00839-SDM-AAS Document 42-1 Filed 05/12/21 Page 11 of 15 PageID 1747


                                                      State of Florida v. Becerra, et al.
                                                      Case No. 8:21-cv-839-SDM-AAS
                                                                              Page | 11
  ______________________________________________________________________________

  To satisfy the “narrowly tailored” element of the test, courts will generally require the government

  to show that it adopted the least restrictive means available to further the compelling interest. 19

          To be fair, most observers would find the necessity of containing a global contagion to

  constitute a compelling governmental interest, at least with respect to the situation as it existed in
                                                                               20
  the very early stages of the COVID-19 pandemic in the United States.              Indeed, in the weeks

  immediately following the CDC’s announcement of the No Sail Order in March 2020, the number

  of reported new COVID-19 cases in the U.S. rose sharply. The statistics, coupled with the

  uncertainty and fear surrounding the pandemic situation at the time and, significantly, the lack of

  a vaccine, arguably could support a finding that the Defendants had a compelling interest to protect

  that justified taking drastic action.

          That being said, however, the public health situation in the United States has improved

  dramatically in the fifteen months since the No Sail Order first went into effect. By the CDC’s

  own accounting, since its peak in early January 2021, the number of reported new cases has been

  in a virtual freefall, with the seven-day moving average of such cases down nearly 81 percent over

  that timeframe. 21 This drastic improvement is, of course, attributable in no small measure to the

  development and widespread distribution of several effective COVID-19 vaccines, none of which


          19
           Doe v. Reed, 561 U.S. 186, 232, 130 S. Ct. 2811, 2839 (2010), quoting Buckley v.
  American Constitutional Law Foundation, Inc., 525 U.S. 182, 206, 119 S. Ct. 636, 142 (1999).
          20
            For a general discussion of the impact of federal and state coronavirus-related restrictions
  on the right to travel, see Travel Restrictions During Coronavirus, Harvard Law: COVID 19 and
  the Law, https://covidseries.law.harvard.edu/travel-restrictions-during-coronavirus/ (accessed
  May 4, 2021).
          21
           The seven-day moving average of reported new cases was 249,669 on January 8 and was
  47,603 on May 4. https://covid.cdc.gov/covid-data-tracker/#trends_dailytrendscases (accessed
  May 6, 2021).
Case 8:21-cv-00839-SDM-AAS Document 42-1 Filed 05/12/21 Page 12 of 15 PageID 1748


                                                      State of Florida v. Becerra, et al.
                                                      Case No. 8:21-cv-839-SDM-AAS
                                                                              Page | 12
  ______________________________________________________________________________

  existed at this time last year. So, to the extent that the government may have previously had a

  compelling interest in taking extreme action to protect public health, that is clearly no longer the

  case.

          Even assuming, arguendo, that this Court should find that the Defendants had and still have

  a compelling governmental interest, they will be unable to demonstrate that they used the less

  restrictive means to achieve their expressed public health objectives. To the contrary, any number

  of less-restrictive means to achieve the same ends were, and are, available. In lieu of the total

  suspension of cruise travel, the CDC could have, for example, permitted cruise lines to operate at

  25 percent of capacity or whatever other percentage of capacity it deemed appropriate.

  Alternatively, passengers could have been required to provide a negative COVID-19 test result in

  order to board the ship or, if that was not deemed sufficient, to present proof of vaccination prior

  to boarding. Similarly, the CDC could have required daily temperature checks of all cruise

  passengers, with those exhibiting any concerning symptoms to be quarantined for the duration of

  the cruise. Apart from passenger screening, compliance with specific on-board social distancing

  or sanitation protocols could also have been mandated as a condition of sailing. It is beyond

  dispute that all of these actions are effective in combating the spread of COVID-19, as airlines,

  hotels, theme parks, restaurants, and businesses in scores of other industries have all safely

  resumed operations utilizing these measures. Because the Defendants cannot show that they

  adopted the least restrictive means available to further their legitimate public health interests, their

  actions cannot satisfy strict scrutiny and Plaintiff is therefore entitled to the relief it seeks.

          It must be stressed that the denial of the right to travel via cruise ship that has been

  occasioned by the Defendants’ actions is anything but theoretical, as a substantial percentage of
Case 8:21-cv-00839-SDM-AAS Document 42-1 Filed 05/12/21 Page 13 of 15 PageID 1749


                                                      State of Florida v. Becerra, et al.
                                                      Case No. 8:21-cv-839-SDM-AAS
                                                                              Page | 13
  ______________________________________________________________________________

  consumers are ready and willing to resume travel, including cruising, again immediately.

  According to public opinion insights gleaned from the April 12, 2021 “Back-to-Normal

  Barometer” 22 survey, fully 23 percent of respondents stated that they had taken a trip at least fifty

  miles from home that included an overnight hotel stay within the past month. Similarly, 20 percent

  – one in five – consumers reported having taken a commercial airline flight over the same period,

  while one-third indicated that they planned to take a vacation by June 2021. 23 And even before

  the COVID vaccines began to be distributed in earnest in early 2021, consumers were already

  expressing a longing for travel outside the U.S. 53 percent of respondents to the December 2020

  Back-to-Normal survey indicated that they “strongly” agreed or “somewhat” agreed with the

  statement that their desire to travel internationally is greater now than it was prior to the

  pandemic. 24

         With respect to cruise travel specifically, a solid majority of Back-to-Normal respondents

  stated that they are “ready to go” on a cruise vacation now. While the percentage of consumers

  stating that that response reflects their current point of view has fluctuated between 51 percent and

  78 percent in the first four months of 2021, it is interesting to note that the number has been at or




         22
             Bonjean, Ron, et al. (2021). Back-to-Normal Barometer: Are We There Yet? The Back-
  to-Normal Barometer consists of a series of public opinion surveys intended to gauge consumer
  sentiment with respect to a wide variety of issues relating to the disruption caused by the COVID-
  19 pandemic. Approximately two such surveys are fielded each month, beginning midway through
  last year. The use of multiple surveys asking the same questions permits the researchers to identify
  emerging trends in public opinion as it pertains to activities impacted by the pandemic, including
  travel, among other things.
         23
              Id. at 9.
         24
              Id. at 42.
Case 8:21-cv-00839-SDM-AAS Document 42-1 Filed 05/12/21 Page 14 of 15 PageID 1750


                                                      State of Florida v. Becerra, et al.
                                                      Case No. 8:21-cv-839-SDM-AAS
                                                                              Page | 14
  ______________________________________________________________________________

  above 50 percent in every iteration of the survey since late July 2020. 25 These numbers can only

  be expected to continue to rise as an ever-greater share of the U.S. population becomes fully

  vaccinated against COVID.

          Moreover, it appears that most consumers do not believe that the CDC’s action in singling

  out cruise travel for continued lockdown is warranted by the actual health risks presented. Indeed,

  more than half of the consumers responding to the most recent survey agreed with the statement

  that “the cruise industry is being unjustifiably punished by the extension of the no-sail order to

  November of 2021.” 26 This is, frankly, unsurprising given that in late April the CDC lifted testing

  and quarantine requirements for fully vaccinated persons traveling domestically but declined to

  issue corresponding guidance to permit cruising to resume. 27 It strains credulity to announce that

  that fully vaccinated persons “can travel safely within the United States” while at the same time

  maintain that all cruising, regardless of what precautions may be taken, continues to pose an

  unacceptable risk to public health and safety. And having failed to disclose the existence of any

  defensible scientific rationale for the disparate treatment, it is not unreasonable for one to conclude

  that there is none.

  CONCLUSION

          For the foregoing reasons, the relief Plaintiff seeks in its complaint should be granted, along

  with such other and further relief as the Court deems equitable and just.



          25
               Id. at 36.
          26
               Id. at 46.
          27
           https://www.cdc.gov/coronavirus/2019-ncov/travelers/travel-during-covid19.html
  (accessed May 5, 2021).
Case 8:21-cv-00839-SDM-AAS Document 42-1 Filed 05/12/21 Page 15 of 15 PageID 1751


                                                      State of Florida v. Becerra, et al.
                                                      Case No. 8:21-cv-839-SDM-AAS
                                                                              Page | 15
  ______________________________________________________________________________

                                            Respectfully submitted,

                                      By:     /S/ Eric J. Stockel       .



                                            ERIC J. STOCKEL, ESQUIRE
                                            Florida Bar No. 188905
                                            EStockel@sbsblaw.com
                                            SCHOUEST, BAMDAS, SOSHEA &
                                            BENMAIER, PLLC
                                            Local Counsel for ASTA
                                            750 Park of Commerce Boulevard
                                            Suite 301
                                            Boca Raton, FL 33487
                                            (561) 990-1699 – Phone
                                            (561) 283-3383 – Facsimile

                                            - and -

                                            PETER. N. LOBASSO, ESQUIRE (pro hac
                                            vice)
                                            Virginia Bar No. 66348
                                            plobasso@asta.org
                                            American Society of Travel Advisors, Inc.
                                            675 N. Washington Street, Suite 490
                                            Alexandria, VA 22314
                                            Telephone: (703) 739-6854
                                            Facsimile: (703) 684-8319
